Exhibit 10.8
 

--------------------------------------------------------------------------------


 
ASSIGNMENT AGREEMENT
 
ASSIGNMENT AGREEMENT, dated as of June 29, 2007 (“Assignment Agreement”), among
COUNTRYWIDE HOME LOANS, INC. (“Assignor”), THE BANK OF NEW YORK (“Assignee”),
not in its individual or corporate capacity but solely as Swap Contract
Administrator for Alternative Loan Trust 2007-OH2, pursuant to a Swap Contract
Administration Agreement (the “Swap Contract Administration Agreement”) dated as
of June 29, 2007, and BNP PARIBAS (“Remaining Party”).
 
W I T N E S S E T H:
 
WHEREAS, effective as of June 29, 2007, Assignor desires to assign all of its
rights and delegate all of its duties and obligations to Assignee under those
certain Transactions (collectively, the “Assigned Transactions”) as evidenced by
those two confirmations, each with a Trade Date of June 27, 2007, whose BNP
PARIBAS reference numbers are 66785 and 66786 (each, a “Confirmation” and
collectively, the “Confirmations”), copies of which are attached hereto as
Exhibit I;
 
WHEREAS, Assignor and Remaining Party executed and delivered the Confirmations
in connection with, and as part of, the ISDA Master Agreement dated as of May
28, 1996, as amended or supplemented from time to time (the “Old Master
Agreement”), between Assignor and Remaining Party;
 
WHEREAS, Assignee desires to accept the assignment of rights and assume the
delegation of duties and obligations of the Assignor under the Assigned
Transactions and the Confirmations, including any modifications that may be
agreed to by Assignee and Remaining Party; and
 
WHEREAS, Assignor desires to obtain the written consent of Remaining Party to
the assignment, delegation and assumption, and Remaining Party desires to grant
such consent in accordance with the terms hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1.  Assignment and Assumption.  Effective as of and from June 29, 2007 (the
“Effective Date”), Assignor hereby assigns all of its rights and delegates all
of its duties and obligations to Assignee, and Assignee hereby assumes all
Assignor’s rights, duties, and obligations, under the Assigned Transactions and
the Confirmations arising on or after the Effective Date.
 
2.  Release.  Effective as of and from the Effective Date, Remaining Party and
Assignor hereby release one another from all duties and obligations owed under
and in respect of the Assigned Transactions and the Confirmations, and Assignor
hereby terminates its rights under and in respect of the Assigned Transactions;
provided, however, that such release shall not affect Assignor’s obligation to
pay the Additional Payment under each Confirmation (as defined in each
Confirmation).
 

--------------------------------------------------------------------------------


 
3.  Limitation on Liability.  Assignor and Remaining Party agree to the
following: (a) The Bank of New York (“BNY”) is entering into this Assignment
Agreement not in its individual or corporate capacity, but solely in its
capacity as Swap Contract Administrator under the Swap Contract Administration
Agreement; (b) in no case shall BNY (or any person acting as successor Swap
Contract Administrator under the Swap Contract Administration Agreement) be
personally liable for or on account of any of the statements, representations,
warranties, covenants or obligations stated to be those of Assignee under the
terms of the Assigned Transactions, all such liability, if any, being expressly
waived by Assignor and Remaining Party and any person claiming by, through or
under either such party; and (c) recourse against BNY shall be limited to the
assets available under the Swap Contract Administration Agreement or the Pooling
and Servicing Agreement for Alternative Loan Trust 2007-OH2 dated as of June 1,
2007 among CWALT, Inc. as depositor, Park Granada LLC, as a seller, Park Monaco
Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans, Inc. as
a seller, Countrywide Home Loans Servicing LP, as master servicer, and BNY, as
trustee (the “Pooling and Servicing Agreement”).
 
4.  Consent and Acknowledgment of Remaining Party.  Remaining Party hereby
consents to the assignment and delegation by Assignor to Assignee of all the
rights, duties, and obligations of Assignor under the Assigned Transactions
pursuant to this Assignment Agreement.
 
5.  Governing Agreement.  The Assigned Transactions and the Confirmations shall
form a part of, and be subject to, an ISDA Master Agreement dated as of June 29,
2007, as amended or supplemented from time to time (the “New Master Agreement”),
between Assignee and Remaining Party.
 
6.  Representations.  Each party hereby represents and warrants to the other
parties as follows:
 
(a)  
It is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization or incorporation;

 
(b)  
It has the power to execute and deliver this Assignment Agreement; and

 
(c)  
Its obligations under this Assignment Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms.

 
As of the Effective Date, each of Assignor and Remaining Party represents that
no event or condition has occurred that constitutes an Event of Default, a
Potential Event of Default or, to the party’s knowledge, a Termination Event (as
such terms are defined in the Confirmations and the New Master Agreement), with
respect to the party, and no such event would occur as a result of the party’s
entering into or performing its obligations under this Assignment Agreement.
 
7.  Indemnity.  Assignor hereby agrees to indemnify and hold harmless Assignee
with respect to any and all claims arising under the Assigned Transactions prior
to the Effective Date.  Assignee (subject to the limitations set forth in
paragraph 3 above) hereby agrees to indemnify and hold harmless Assignor with
respect to any and all claims arising under the Assigned Transactions on or
after the Effective Date.
 

--------------------------------------------------------------------------------


 
8.  Governing Law.  This Assignment Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to the
conflict of laws provisions thereof (except Section 5-1401 and 5-1402 of the New
York General Obligations Law).
 
9.  Notices.  For the purposes of this Assignment Agreement and Section 12(a) of
the Old Master Agreement and the New Master Agreement, as applicable, the
addresses for notices or communications are as follows:  (i) in the case of
Assignor, Countrywide Home Loans, Inc., 4500 Park Granada, Calabasas, California
91302, Attention:  Michael Schloessmann, with a copy to the same address,
Attention:  Legal Department, or such other address as may be hereafter
furnished in writing to Assignee and Remaining Party; (ii) in the case of
Assignee, The Bank of New York, 101 Barclay Street, New York, New York 10286,
Attention:  Corporate Trust MBS Administration, CWALT, Series 2007-OH2 or such
other address as may be hereafter furnished in writing to Assignor and Remaining
Party; and (iii) in the case of Remaining Party,
 

 
Address:
BNP Paribas, 787 Seventh Avenue, New York New York 10019 USA
 
Attention:
Legal and Transaction Management Group – ISDA
 
Telephone No:
+(212) 841-3000
 
Facsimile No:
+(212) 841-3561

 
with a copy to:
 

 
Address:
BNP Paribas, Paris, 1 Rue Taitbout, 75009 Paris
 
Attention:
Legal and Transaction Management Group – ISDA
 
Telephone No:
+(33) (0) 1 4014 0199
 
Facsimile No:
+(33) (0) 1 4014 5577 / 7511

 
or such other address as may be hereafter furnished in writing to Assignor and
Assignee.
 
10.  Payments.  All payments (if any) remitted by Remaining Party under the
Assigned Transactions shall be made by wire transfer according to the following
instructions:
 
(a)           In respect of the Confirmation with reference number 66785 as
follows:
 
The Bank of New York
New York, NY
ABA # 021-000-018
GLA # 111-565
For Further Credit:  TAS A/C 542008
Attn: Matthew Sabino 212-815- 6093
 
Fax: 212-815-3986
 
(b)           In respect of the Confirmation with reference number 66786, as
follows:
 

--------------------------------------------------------------------------------


 
The Bank of New York
New York, NY
ABA # 021-000-018
GLA # 111-565
For Further Credit:  TAS A/C 542009
Attn: Matthew Sabino 212-815-6093
 
Fax: 212-815-3986
 
11.  Counterparts.  This Assignment Agreement may be executed and delivered in
counterparts (including by facsimile transmission), each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the date first above written.
 

  COUNTRYWIDE HOME LOANS, INC.          
 
By:
/s/ Michael Schloessmann     Name:  Michael Schloessmann     Title:    Managing
Director          

 

 
THE BANK OF NEW YORK, NOT IN ITS INDIVIDUAL OR CORPORATE CAPACITY BUT SOLELY AS
SWAP CONTRACT ADMINISTRATOR FOR ALTERNATIVE LOAN TRUST 2007-OH2
         
 
By:
/s/ Michelle Penson     Name:  Michelle K. Penson     Title:    Vice President  
       

 

  BNP PARIBAS          
 
By:
/s/ Kerri Nuccio     Name:  Kerri Nuccio     Title:    BNP Paribas Securities
Corp. on behalf of BNP Paribas          

 